Citation Nr: 1003635	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post fracture of T8 with degenerative disc disease of 
the lumbar spine, prior to March 17, 2009.

2.  Entitlement to a rating in excess of 40 percent for 
status post fracture of T8 with degenerative disc disease of 
the lumbar spine, beginning March 17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2006, which granted a 10 percent rating for status 
post fracture of T8.  In November 2007, the veteran appeared 
at a hearing held at the RO before the undersigned (i.e., 
Travel Board hearing), and the issue was remanded in 
September 2008.  Subsequently, in a rating decision dated in 
October 2009, service connection for degenerative disc 
disease of the lumbar spine was granted, and the 
thoracolumbar spine disability was rated 40 percent 
disabling, effective March 17, 2009.  The two-tiered rating 
issue remains on appeal, as a grant of less than the maximum 
available rating does not terminate the appeal, unless the 
veteran expressly states he is satisfied with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Prior to March 17, 2009, the Veteran's service-connected 
thoracolumbar spine disability was manifested by limitation 
of flexion to 70 degrees, combined range of motion of 170 
degrees, and subjective complaints of pain, without spasms, 
guarding or tenderness to result in abnormal gait or abnormal 
spinal contour, incapacitating episodes, ankylosis, or 
objective neurological manifestations.  

2.  Beginning March 17, 2009, the Veteran's service-connected 
thoracolumbar spine disability has been manifested by 
limitation of flexion to 20 degrees, without, incapacitating 
episodes, ankylosis, or objective neurological 
manifestations.  

3.  The schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  Prior to March 17, 2009, the criteria for an evaluation 
in excess of 10 percent for a service-connected thoracolumbar 
spine disability were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Code 5235 (2009).    

2.  Beginning March 17, 2009, the criteria for an evaluation 
in excess of 40 percent for a service-connected thoracolumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Code 5235 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, and of his and VA's 
respective obligations in obtaining various types of 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
was provided in connection with the Veteran's claim in March 
2006, prior to the initial adjudication of his claim.

Additionally, in a letter dated in November 2008, the Veteran 
was informed of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, or statements of 
personal observations from other individuals.  He was 
informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  This notice was in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be 
beyond the scope of notice required by the VCAA in a Federal 
Circuit Court decision which vacated that decision.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  
Specifically, the Federal Circuit Court held that that VCAA 
notice need not be veteran specific, or refer to the effect 
of the disability on "daily life."  In addition, he was 
given information regarding effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this letter was 
not sent until after the initial adjudication of the claim, 
it was followed by readjudication and the issuance of a 
supplemental statement of the case in October 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  The 
Veteran's VA and service treatment records have been 
obtained, as have other treatment records adequately 
identified by the Veteran.  VA examinations were provided in 
March 2006 and March 2009; those examinations describe the 
disabilities in sufficient detail for the Board to make an 
informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  There is no evidence indicating that there has 
been a material change in the service-connected disorder 
since this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, the RO assigned staged ratings for the Veteran's 
thoracolumbar spine disability, with a 10 percent rating 
effective prior to March 17, 2009, and a 40 percent rating 
assigned effective that date. 
  
A magnetic resonance imaging (MRI) scan of the thoracic spine 
in March 2005 disclosed a nonacute anterior wedge compression 
fracture of T8 without significant central stenosis; minimal 
syringohydromyelia from T6-T11; and mild degenerative changes 
in the lower thoracic spine.  X-rays on the same date showed 
a compression fracture approximately 50 percent of the height 
of T8, and mild degenerative changes in the lower thoracic 
spine.  

On a VA examination in March 2006, the Veteran reported 
symptoms including leg or foot weakness; and constant 
numbness and paresthesias. Regarding his back, he complained 
of flare-ups lasting from 4-7 days every 2-3 weeks, with 
severe symptoms.  He complained of pain, spasm, fatigue, 
decreased motion, and stiffness.  The Veteran said he did not 
have any incapacitating episodes.  On examination, his gait 
was normal.  He had mildly abnormal spinal curvatures.  He 
did not have any thoracolumbar ankylosis.  He had mild 
spasms, mild to moderate guarding, moderate pain with motion, 
without atrophy, tenderness, or weakness, in the 
thoracolumbar spinal musculature.  The muscle spasm and 
guarding were not severe enough to cause abnormal gait or 
abnormal spinal contour.  Forward flexion was to 70 degrees, 
extension to 20 degrees, and lateral flexion and rotation to 
20 degrees, bilaterally.  Range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repeated use.  Motor examination was 5/5 
in the lower extremities, and muscle tone was normal.  In 
both lower extremities vibratory sense was absent, while 
sensation to pinprick, light touch, and position sense were 
normal.  Knee reflexes were normal and ankle jerks were 
absent. With respect to the functional effects on 
occupational activities, it was noted that he was not 
employed.  The examiner concluded that the Veteran's T8 
fracture prevented exercise and sports, with mild to moderate 
effects on his other daily activities.  

The Veteran's wife wrote, in May 2006, that the Veteran had 
episodes of severe back pains, sometimes with shooting pains, 
which sometimes became so severe that he had to stop what he 
was doing and rest.  

VA treatment records show that the Veteran was seen in 
September 2006 for follow-up of chronic medical problems, 
including low back pain.  It was specifically noted that he 
denied any back pain, muscle spasms, numbness, tingling, or 
weakness.  Dorsalis pedis pulses were 2+, and sensory 
examination was intact.   

A VA examination was conducted in November 2006, chiefly to 
evaluate a cervical spine condition.  Findings relevant to 
the thoracolumbar spine included normal motor strength and 
muscle tone in the lower extremities, without atrophy.  
Sensory examination of the lower extremities showed decreased 
sensation to vibration, pinprick, and light touch.  When 
asked to identify the peripheral nerves which fit the pattern 
of sensory loss for the lower extremities, the examiner noted 
that the symptoms were generalized in both lower extremities.  
Knee jerks were normal, and ankle jerks were hypoactive at 
1+.  It was noted that there was no thoracolumbar ankylosis.  
On this examination, the Veteran reported that he was retired 
from his occupation as a supervisor of construction workers, 
and that he had retired in 1994 due to back and neck 
conditions.  

VA treatment records show complaints of low back pain in May 
2007.  X-rays in May 2007 showed mild degenerative changes 
with disc space narrowing at the lumbosacral level.  On a 
Physical Medicine and Rehabilitation Service (PM&RS) consult 
in June 2007, the Veteran said that he had back pain with 
radiation to the right leg, to the knee.  He denied numbness 
or paresthesias of the legs.  On examination, he was mildly 
tender to palpation in the low back, with no trigger points 
found.  There was no asymmetry or deformity.  He had 
decreased flexion and extension, although specific findings 
were not recorded.  On focused neurological examination, 
patellar, Achilles, and hamstring muscle stretch reflexes 
were 1+ bilaterally.  Sensory examination was grossly intact, 
and motor strength was 5/5 throughout both lower extremities.  
The assessment was mechanical low back pain, with no 
neurological deficits.  Nevertheless, over the next several 
weeks he was seen for therapy with a diagnosis of low back 
pain with radiculopathy.  

An MRI scan in September 2007 disclosed mild spinal stenosis 
at L3-4, mild element changes throughout the lumbosacral 
spine and a very small central disc herniation at L5-S1.  G. 
Flores, M.D., wrote, in November 2007, that the Veteran 
continued to complain of pain that started in his lower 
lumbar area and radiated toward his legs, which was limiting 
his ability to do his activities of daily living.  

At his hearing before the undersigned in November 2007, the 
Veteran reported that he had about two episodes of 
incapacitating back pain for a year which lasted about two 
weeks.  He indicated that he was last employed in 1994, as a 
supervisory carpenter, and that after that, he had moved to 
Florida, and built a house, which took him two years due to 
his back.  
 
On a VA examination in March 2009, the Veteran reported 
thoracic spine flare-ups lasting from 7-10 days twice a 
month.  In his low back, he complained of flare-ups three 
times a year, with radiation to the right thigh.  There were 
no incapacitating episodes of spine disease.  On examination, 
his gait was normal.  He had mildly abnormal spinal 
curvatures.  He did not have any thoracolumbar ankylosis.  He 
had guarding, pain with motion, and tenderness, without 
spasms, atrophy, or weakness, in the thoracic spinal 
musculature.  The guarding was not severe enough to cause 
abnormal gait or abnormal spinal contour.  Detailed motor 
examination in the lower extremities showed strength of 4/5 
in the knees and hips, and 5/5 in the ankles and toes.  
Sensory examination disclosed normal findings to vibration, 
pinprick, light touch, and position sense in both lower 
extremities.  Knee and ankle jerks were normal.  Forward 
flexion was to 20 degrees, extension to 10 degrees, and 
lateral flexion and rotation to 15 degrees, bilaterally.  
Range of motion was not additionally limited on repeated 
movements, although he had pain on repeated motions.  X-rays 
disclosed mild degenerative changes of the lumbosacral spine, 
with no interval changes since May 2007; and moderate 
degenerative changes in the thoracic spine with an old 
compression fracture of T8.  The Veteran was reported to be 
currently self employed in the fruit tree business.  The 
examiner concluded that the Veteran's thoracolumbar spine 
disability had significant effects on employment due to pain, 
and mild to no effect on his activities of daily living.  The 
diagnosis was stable interval examination.  

For disabilities of the spine, including fracture of a 
vertebral body (diagnostic code 5235), the rating schedule 
includes a General Rating Formula for Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  As 
pertinent to the thoracolumbar spine, the criteria are as 
follows:

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more 
of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, a 20 percent rating is warranted.  
Id.

For forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine, a 40 percent rating is 
warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, the RO assigned staged ratings for the Veteran's 
thoracolumbar spine disability, with a 10 percent rating 
effective prior to March 17, 2009, and a 40 percent rating 
assigned effective that date.  

The most recent examination, in March 2009, resulted in a 
diagnosis of stable interval examination.  The remainder of 
the evidence is largely consistent with this conclusion, 
showing only minor variations in findings throughout the 
appeal period, with the exception of a significant decrease 
in the range of motion of the thoracolumbar spine obtained on 
the March 2009 examination, as compared with the March 2006 
examination findings.  Despite stable radiographic studies 
during this time frame, the March 2006 VA examination showed 
forward flexion to 70 degrees, and a combined range of motion 
of 170 degrees, while the March 2009 VA examination showed 
forward flexion to 20 degrees, and a combined range of motion 
of 90 degrees.  Based on the forward flexion of 20 degrees, 
the Veteran's rating was increased to 40 percent, effective 
the date of the examination.  

The evidence does not show that a rating higher than 10 
percent was warranted prior to March 17, 2009.  Muscle spasms 
or guarding sufficient to result in abnormal gait or abnormal 
spinal contour have not been shown.  No specific range of 
motion findings were shown between March 2006 and March 2009, 
but there were no findings indicative of an increase in the 
severity of the disability.  In this regard, while there were 
some variations in findings, overall, some findings improved 
somewhat, while others slightly worsened, no symptoms more 
closely approximating a higher evaluation were shown prior to 
March 17, 2009.  Moreover, in March 2006, he was noted to be 
unemployed, while in March 2009, he was self-employed in a 
fruit tree business. 

Effective March 17, 2009, a 40 percent rating was assigned, 
based on limitation of flexion to 20 degrees.  For a higher 
rating under the general formula, symptoms more closely 
approximating unfavorable ankylosis must be shown.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing Dorland's Illustrated Medical Dictionary 
86 (28th Ed. 1994).  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis; other specified symptoms are present when 
ankylosis is unfavorable.  See 38 C.F.R. § 4.71a, Codes 5235-
5243, Note (5).  In this case, however, examinations have 
stated that the Veteran did not have ankylosis, and there is 
no evidence, lay or medical, of the presence of ankylosis, 
favorable or unfavorable.  Therefore, a higher rating is not 
warranted, under the general formula.

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the VA examinations 
specifically noted that there was no change in range of 
motion with repetitive use.  There was no weakness, and there 
was no additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance or incoordination following 
repetitive use.  

The Veteran also complains of radiation of pain into the 
lower extremities.  Any associated objective neurologic 
abnormalities are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-
5243, Note (1).  Although the Veteran complains of 
radiculopathy into the lower extremities, the findings have 
not been consistently abnormal, and, significantly, no 
neurological findings pertaining to any specific nerve 
distributions have been demonstrated.  In view of the absence 
of consistent evidence of impairment, the symptoms do not 
more closely approximate a separate compensable rating, based 
on neuritis, neuralgia, or paralysis involving any of the 
peripheral nerves of the lower extremities.  See 38 C.F.R. § 
4.124a, Codes 8520-8730 (2009).

The Veteran has been noted to have a small herniation in a 
disc in the lumbosacral spine.  Intervertebral disc syndrome 
may be rated based on a general formula for rating spine 
conditions, or based on incapacitating episodes, whichever 
result in the higher evaluation when combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

When rated based on incapacitating episodes, a 10 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

The medical evidence does not show that the Veteran's 
degenerative disc disease has resulted in incapacitating 
episodes requiring bedrest and treatment by a physician.  In 
this regard, although at his Board hearing in November 2007, 
the Veteran reported incapacitating episodes, there is no 
evidence of bedrest and treatment required by a physician, 
and he denied incapacitating episodes on the VA examinations 
in March 2006 and March 2009.  There is no medical evidence 
of incapacitating episodes, and, therefore, a higher rating 
is not warranted on this basis.   

The Veteran contends that his back disability interferes with 
his job.  if the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  

In such an assessment, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  Id.

In addressing the first step, the Board finds that the 
Veteran's back disability picture is contemplated by the 
rating schedule, which provides for higher evaluations for 
low back disorders, and for higher ratings for separate 
neurological manifestations.  Moreover, there is no 
symptomatology pertaining to the low back, which the Board 
has not considered in its evaluation.  Therefore, the ratings 
are adequate, and referral for extraschedular consideration 
is not required.  As discussed above, the Veteran's symptoms 
do not meet the criteria for a higher rating at any 
identifiable time during the appeal period.  Inasmuch as the 
schedular criteria are adequate, referral for extraschedular 
consideration is not appropriate in this case.

In sum, for the reasons discussed above, the evidence does 
not more closely approximate the criteria for a higher 
rating, and the preponderance of the evidence is against the 
claim for higher ratings for a lumbar spine disability.  
Further, the rating criteria are adequate, and, other than 
the previously assigned staged ratings, there are no distinct 
periods of time during the appeal period during which the 
thoracolumbar disability would warrant a higher rating.  The 
preponderance of the evidence is against the claims 
therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 10 percent for status post 
fracture of T8 with degenerative disc disease of the lumbar 
spine, prior to March 17, 2009, is denied.

An evaluation in excess of 40 percent for status post 
fracture of T8 with degenerative disc disease of the lumbar 
spine, beginning March 17, 2009, is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


